EXHIBIT 10.1
Execution Version



INCREMENTAL JOINDER TO CREDIT AGREEMENT
This INCREMENTAL JOINDER TO CREDIT AGREEMENT, dated as of December 9, 2014 (this
“Incremental Joinder”), is entered into by and among BRIGHT HORIZONS FAMILY
SOLUTIONS LLC, a Delaware limited liability company (the “Borrower”), GOLDMAN
SACHS BANK USA (“GS Bank”), as administrative agent (in such capacity, the
“Administrative Agent”) and the Lenders and Additional Lenders party hereto
(collectively, the “Term B-1 Lenders”) and amends the Credit Agreement, dated as
of January 30, 2013 (as amended by Amendment No. 1, dated as of November 19,
2014, among the Borrower and the Lenders party thereto, the “Credit Agreement”),
by and among the Borrower, BRIGHT HORIZONS CAPITAL CORP., a Delaware corporation
(“Holdings”), GS Bank, as Administrative Agent, Swing Line Lender and L/C
Issuer, the Lenders and the other parties party thereto from time to time.
Capitalized terms not otherwise defined in this Incremental Joinder have the
meanings ascribed to such terms in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Lenders, and the Administrative Agent are
party to the Credit Agreement;
WHEREAS, in accordance with Section 2.16 of the Credit Agreement, the Borrower
has notified the Administrative Agent that it is requesting to establish
Incremental Term Loans in the form of Term B-1 Loans in the aggregate principal
amount of $165,000,000 on the terms and conditions set forth in this Incremental
Joinder;
NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the parties hereto agree as follows:
SECTION 1.Incremental Amendment
(a)This Incremental Joinder constitutes an “Incremental Amendment” pursuant to
which a new Incremental Series (as defined in the Credit Agreement as amended
hereby) and a new Class of Incremental Term Loans is established pursuant to
Section 2.16 of the Credit Agreement upon the occurrence of the Effective Date
(as defined below) (the Credit Agreement as amended by this Incremental Joinder
is referred to herein as the “Amended Credit Agreement”).
(b)Subject to the terms and conditions set forth herein and the occurrence of
the Effective Date (i) there is hereby established under the Amended Credit
Agreement a new Class of Incremental Term Loans entitled the “Term B-1 Loans”
and (ii) each Term B-1 Lender severally agrees to make to the Borrower a single
loan denominated in Dollars in a principal amount equal to the amount set forth
opposite such Term B-1 Lender’s name in Annex I (collectively, the “Term B-1
Commitments”) on the Effective Date. Amounts borrowed under this Section 1(b)
and repaid or prepaid may not be reborrowed. Term B-1 Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided in the Amended Credit
Agreement.
(c)The Borrower agrees to pay on the Effective Date to each Term B-1 Lender
party to this Incremental Joinder as a Term B-1 Lender on the Effective Date a
closing fee in an amount equal to 1.00% of the stated principal amount (as
applicable) of such Term B-1 Lender’s Term B-1 Loan, payable to such Term B-1
Lender from the proceeds of the Term B-1 Loans as and when funded on the
Effective Date. Such closing fees shall be in all respects fully earned, due and
payable on the Effective Date and non-refundable and non-creditable for any
reason whatsoever thereafter.






--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



(d)The All-In-Yield for the Term B-1 Loans as of the Effective Date, as
determined by the Borrower and the Term B-1 Lenders, shall be 4.50% per annum.
SECTION 2.Amendments to the Credit Agreement
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the appropriate alphabetical order:
“2014 Incremental Amendment” means that certain Incremental Joinder to Credit
Agreement, dated as of December 9, 2014, among the Borrower, the Lenders party
thereto and the Administrative Agent.
“2014 Incremental Amendment Effective Date” means the “Effective Date” as such
term is defined in the 2014 Incremental Amendment.
“Incremental Series” means all Incremental Term Loans, Incremental Revolving
Loans, Incremental Term Commitments or Incremental Revolving Credit Commitments
that are established pursuant to the same Incremental Amendment (or any
subsequent Incremental Amendment to the extent that such Incremental Amendment
expressly provides that the Incremental Term Loans, Incremental Revolving Loans,
Incremental Term Commitments or Incremental Revolving Credit Commitments
provided for therein are intended to be a part of any previously established
Incremental Series) and that provide for identical terms, including the same
All-In Yield and amortization schedule.
“Term B Commitments” means, as to each Term B Lender, its obligation to make a
Term B Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount
not to exceed the amount specified opposite such Lender’s name in Schedule 2.01
hereto under the caption “Term Commitment” or in the Assignment and Assumption
Agreement pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term B Lender pursuant to an Assignment and Assumption
Agreement, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv)
an Extension. The initial amount of each Term B Lender’s Term B Commitment is
specified in Schedule 2.01 hereto under the caption “Term Commitment” or,
otherwise, in the Assignment and Assumption Agreement, Incremental Amendment,
Refinancing Amendment or Extension Amendment, pursuant to which such Lender
shall have assumed its Commitment, as the case may be. The initial aggregate
amount of the Term B Commitments is $790,000,000.
“Term B Lender” means, at any time, any Lender that has a Term B Commitment or
an outstanding Term B Loan at such time.
“Term B-1 Commitment” means, as to each Term B-1 Lender, its obligation to make
a Term B-1 Loan to the Borrower pursuant to the 2014 Incremental Amendment in an
aggregate amount not to exceed the amount specified opposite such Term B-1
Lender’s name in Annex I thereto or in the Assignment and Assumption Agreement
pursuant to which such Term B-1 Lender becomes a party hereto, as applicable, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07
and (b) reduced or increased from time to time pursuant to (i) assignments by or
to such Term B-1 Lender pursuant to an Assignment and Assumption Agreement, (ii)
an Incremental Amendment, (iii) a Refinancing Amendment or (iv) an Extension.



--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



“Term B-1 Lender” means, at any time, any Lender that has a Term B-1 Commitment
or an outstanding Term B-1 Loan at such time.
“Term B-1 Loan” means the Term B-1 Loans made by the Term B-1 Lenders on the
2014 Incremental Amendment Effective Date pursuant to the 2014 Incremental
Amendment.
“Term B-1 Repricing Transaction” means (i) any prepayment, refinancing,
substitution or replacement of all or a portion of the Term B-1 Loans with the
incurrence by Holdings, the Borrower or any Subsidiary of any debt financing
(including any Replacement Term Loans) the primary purpose of which is to reduce
the All-In Yield of such debt financing relative to the All-In Yield of such
Term B-1 Loans so repaid, refinanced, substituted or replaced and (ii) any
amendment to this Agreement the primary purpose of which is to reduce the All-In
Yield applicable to the Term B-1 Loans; but excluding, in any such case, any
refinancing of Term B-1 Loans in connection with a Change of Control.
(b)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by: (i) replacing the text “Term Loans” in each
place it appears in clause (a) of such definition with the text “Term B Loans”
and (ii) adding the following new clause (d) immediately after clause (c) of
such definition:
(d) with respect to Term B-1 Loans, (i) until delivery of financial statements
for the first fiscal quarter of the Borrower ending after the 2014 Incremental
Amendment Effective Date (A) for Eurocurrency Rate Loans, 3.25% and (B) for Base
Rate Loans, 2.25%, and (ii) thereafter, the following percentages per annum
based upon the Consolidated First Lien Net Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):
 
Pricing Level
Consolidated First Lien Net Leverage Ratio
Eurocurrency Rate for Term B-1 Loans
Base Rate for Term B-1 Loans
 
 
 
 
 
 
1
Greater than 3.50:1.00
3.50%
2.50%
 
2
Equal to or less than 3.50:1.00
3.25%
2.25%
 
 
 
 
 

(c)    The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by replacing the text “Term Loan” with the text “Term B Loan or
Term B-1 Loan”.
(d)    The definition of “Class” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term B Commitments, Incremental Term Commitments of a given
Incremental Series, Commitments in respect of a Class of Loans to be made
pursuant to a given Extension Series, Other Term Loan Commitments of a given
Refinancing Series, Revolving Credit Commitments, Incremental Revolving Credit
Commitments of a given Incremental Series or Other Revolving Credit Commitments,
in each case not designated part of another existing Class and (c) when used
with



--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Term B Loans, Incremental Term Loans made
pursuant to a given Incremental Series, Extended Term Loans, Other Term Loans
made pursuant to a given Refinancing Series, Revolving Credit Loans, Incremental
Revolving Loans of a given Incremental Series, Extended Revolving Credit Loans
or Other Revolving Credit Loans in each case not designated part of another
existing Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.
(e)    The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by inserting: (i) the text “Term B Commitment,” immediately after
the text “Term Commitment” and (ii) the text “of a given Incremental Series”
immediately after the text “Incremental Term Commitment” and after the text
“Incremental Revolving Credit Commitment”.
(f)    The definition of “Eurocurrency Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “Term Loans” with the text
“Term B Loans and Term B-1 Loans”.
(g)    The definition of “Maturity Date” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“Maturity Date” means (a) with respect to the Revolving Credit Facility and
Swing Line Loans, the fifth anniversary of the Closing Date; (b) with respect to
the Term B Loans, the seventh anniversary of the Closing Date, (c) with respect
to the Term B-1 Loans, January 30, 2020, (d) with respect to any Class of
Extended Term Loans or Extended Revolving Credit Commitments, the final maturity
date as specified in the applicable Extension Request accepted by the respective
Lender or Lenders, (e) with respect to any Other Term Loans or Other Revolving
Credit Commitments, the final maturity date as specified in the applicable
Refinancing Amendment and (f) with respect to any Incremental Loans or
Incremental Revolving Credit Commitments, the final maturity date as specified
in the applicable Incremental Amendment; provided that, in each case, if such
day is not a Business Day, the applicable Maturity Date shall be the Business
Day immediately succeeding such day.
(h)    The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “Term Loans” in each place it
appears in such definition with the text “Term B Loans”.
(i)    The definition of “Term Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Term Commitment” means a Term B Commitment, an Incremental Term Commitment of a
given Incremental Series, an Extended Term Loan Commitment of a given Extension
Series or an Other Term Loan Commitment, as the context may require.
(j)    The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended by inserting the text “(including, without limitation, the Term
B-1 Loans)” after the text “any Incremental Term Loan”.
(k)    Section 2.06(a)(i) of the Credit Agreement is hereby amended by: (i)
replacing the text “Term Loans” in the last sentence of Section 2.06(a)(i) with
the text “Term B Loans”, (ii) replacing the



--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



text “Section 2.10(b)” with “Section 2.10(b)(i)” and (iii) adding the following
sentence immediately at the end of Section 2.06(a)(i):
Any prepayment of Term B-1 Loans made on or prior to the date that is six (6)
months after the 2014 Incremental Amendment Effective Date in connection with a
Term B-1 Repricing Transaction shall be accompanied by the payment by the
Borrower of the fee set forth in Section 2.10(b)(ii).
(l)    Section 2.06(b)(viii) of the Credit Agreement is hereby amended by: (i)
adding the text “to the extent expressly provided in any such Refinancing
Amendment, Term Loan Extension Request or Incremental Amendment” immediately
after the first reference to “any Incremental Amendment” in such Section, (ii)
replacing the text “Term Loans” in the last sentence of Section 2.06(b)(viii)
with the text “Term B Loans”, (iii) replacing the text “Section 2.10(b)” with
“Section 2.10(b)(i)” and (iv) adding the following sentence immediately at the
end of Section 2.06(b)(viii):
Any prepayment of Term B-1 Loans made on or prior to the date that is six (6)
months after the 2014 Incremental Amendment Effective Date pursuant to Section
2.06(b)(iii) as part of a Term B-1 Repricing Transaction shall be accompanied by
the fee set forth in Section 2.10(b)(ii).
(m)    Section 2.07(b) of the Credit Agreement is hereby amended by: (i)
replacing the text “Term Commitment”, “Term Lender” and “Term Loans” in the
first sentence of Section 2.07(b) with the text “Term B Commitment”, “Term B
Lender” and “Term B Loans”, respectively and (ii) adding the following sentence
immediately after the first sentence of such Section 2.07(b):
The Term B-1 Commitment of each Term B-1 Lender shall be automatically and
permanently reduced to $0 upon the making of such Term B-1 Lender’s Term B-1
Loans pursuant to the 2014 Incremental Amendment.
(n)    Section 2.08(a) of the Credit Agreement is hereby amended by: (i)
inserting the text “(A)” at the beginning of clause (i) thereof, (ii) replacing
the text “Term Lenders” and “Term Loans” with the text “Term B Lenders” and Term
B Loans”, respectively and (iii) inserting the following new clause (i)(B) after
clause (i)(A):
(B) The Borrower shall repay to the Administrative Agent for the ratable account
of the Term B-1 Lenders (A) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of March, 2015, an
aggregate amount equal to 0.25% of the aggregate principal amount of all Term
B-1 Loans outstanding on the Incremental Amendment Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.06 and Section
10.07(n)) and (B) on the Maturity Date for the Term B-1 Loans, the aggregate
principal amount of all Term B-1 Loans outstanding on such date.
(o)    Section 2.10(b) of the Credit Agreement is hereby amended by: (i)
inserting the text “(i)” at the beginning of clause (b) thereof, (ii) replacing
the text “Term Lender” and “Term Loans” with the text “Term B Lenders” and “Term
B Loans”, respectively and (iii) inserting the following new clause (ii) after
clause (i):
(ii)    At the time of the effectiveness of any Term B-1 Repricing Transaction
that is consummated on or prior to the date that is six months after the 2014
Incremental Amendment Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term B-1 Lender with Term
B-1 Loans that are either prepaid, refinanced, substituted, replaced or
otherwise subjected



--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



to a pricing reduction in connection with such Term B-1 Repricing Transaction
(including each Term B-1 Lender that withholds its consent to such Term B-1
Repricing Transaction and is replaced as a Term B-1 Lender, or whose outstanding
Term B-1 Loans are repaid in full, under Section 3.07(a)), a fee in an amount
equal to 1.0% of (x) in the case of a Term B-1 Repricing Transaction described
in clause (i) of the definition thereof, the aggregate principal amount of all
Term B-1 Loans prepaid, refinanced, substituted or replaced in connection with
such Term B-1 Repricing Transaction and (y) in the case of a Term B-1 Repricing
Transaction described in clause (ii) of the definition thereof, the aggregate
principal amount of all Term B-1 Loans outstanding on such date that are subject
to an effective pricing reduction pursuant to such Term B-1 Repricing
Transaction. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Term B-1 Repricing Transaction.
SECTION 3.    Conditions Precedent to the Effectiveness of this Incremental
Joinder
This Incremental Joinder shall become effective when each of the following
conditions precedent shall have been satisfied (the “Effective Date”):
(a)    The Administrative Agent shall have received each of the following, each
dated the Effective Date:
(i)    this Incremental Joinder, duly executed by the Borrower, the
Administrative Agent and the Term B-1 Lenders;
(ii)    a Committed Loan Notice;
(iii)    a written opinion of Ropes & Gray LLP, counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent (and the
Borrower hereby instructs such counsel to deliver such opinion to Administrative
Agent);
(iv)    certificates of good standings (including bring down certificates) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the
Effective Date;
(v)    the Guarantor Acknowledgment to Incremental Joinder to Credit Agreement,
duly executed by each Guarantor in the form attached hereto as Exhibit A;
(vi)    at least two (2) days prior to the Effective Date (or such shorter
period as the Administrative Agent may agree in its sole discretion), all
documentation and other information about the Borrower and the Guarantors
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the PATRIOT Act, that has been requested by the
Administrative Agent at least five (5) Business Days prior to the Effective
Date; and
(vii)    a certificate of a Responsible Officer of the Borrower certifying as to
the matters specified in Section 4 (Representations and Warranties) and clauses
(b) and (c) below.
(b)    no Event of Default shall exist after giving effect to the Term B-1
Commitments;



--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



(c)    the representations and warranties of each Loan Party set forth in
Article V of the Amended Credit Agreement and in each other Loan Document shall
be true and correct in all material respects on and as of the Effective Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates; and
(d)    The Borrower shall have paid all amounts referred to in Section 5 (Fees
and Expenses) of this Incremental Joinder.
SECTION 4.    Representations and Warranties
On and as of the Effective Date, the Borrower hereby represents and warrants
that
(a)    this Incremental Joinder has been duly authorized, executed and delivered
by the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to Debtor Relief Laws and general principles of equity (whether considered in a
proceeding in equity or law) and an implied covenant of good faith and fair
dealing, and the Amended Credit Agreement constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to Debtor Relief Laws and general principles
of equity (whether considered in a proceeding in equity or law) and an implied
covenant of good faith and fair dealing and
(b)    on the Effective Date after giving effect to the funding of the Term B-1
Loans and the application thereof on such date, the Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.
SECTION 5.    Fees and Expenses
The Borrower shall pay in accordance with the terms of Section 10.04 of the
Credit Agreement all costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, syndication, execution and
delivery of this Incremental Joinder (including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto) and any other fees separately agreed between the
Borrower and GS Bank and, in each case, which are invoiced at least two Business
Days prior to the Effective Date.
SECTION 6.    Reference to the Effect on the Loan Documents
(a)    As of the Effective Date, (i) each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Amended Credit Agreement, and
this Incremental Joinder and the Credit Agreement shall be read together and
construed as a single instrument, (ii) each Person executing this Incremental
Joinder in its capacity as a Term B-1 Lender shall become (or, if already a Term
Lender prior to the Effective Date, continue as) a “Lender”, a “Term Lender” and
a “Term B-1 Lender” under the Amended Credit Agreement for all purposes of the
Amended Credit Agreement and the other Loan Documents and shall be bound by the
provisions of the Amended Credit Agreement as a Lender holding Incremental Term
Commitments, Term B-1 Loans and Loans, (iii) the Term B-1 Commitments of the
Term B-1 Lenders shall become “Incremental Term Commitments” and “Term B-1



--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



Commitments” for all purposes of the Amended Credit Agreement and the other Loan
Documents and (iv) the Term B-1 Loans shall become “Incremental Term Loans” for
all purposes of the Amended Credit Agreement and the other Loan Documents.
(b)    The Borrower hereby reaffirms all its liens and other obligations granted
or incurred pursuant to the Loan Documents, all of which liens and obligations
shall remain in full force and effect (as amended and otherwise expressly
modified by this Incremental Joinder).
(c)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.
(d)    The execution, delivery and effectiveness of this Incremental Joinder
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver or amendment of any other provision
of any of the Loan Documents or for any purpose except as expressly set forth
herein.
(e)    This Incremental Joinder is a Loan Document.
SECTION 7.    Execution in Counterparts
This Incremental Joinder may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy, .pdf or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Incremental Joinder.
SECTION 8.    Governing Law
This Incremental Joinder shall be governed by and construed in accordance with
the law of the State of New York.
SECTION 9.    Section Titles
The section titles contained in this Incremental Joinder are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection of
any Loan Document immediately followed by a reference in parenthesis to the
title of the section of such Loan Document containing such clause, sub-clause or
subsection is a reference to such clause, sub-clause or subsection and not to
the entire section; provided, however, that, in case of direct conflict between
the reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
SECTION 10.    Notices
All communications and notices hereunder shall be given as provided in the
Credit Agreement.



--------------------------------------------------------------------------------

Incremental Joinder to Credit Agreement
Bright Horizons Family Solutions LLC



SECTION 11.    Severability
In case any provision in or obligation under this Incremental Joinder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
SECTION 12.    Successors
The terms of this Incremental Joinder shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.
SECTION 13.    Waiver of Jury Trial
EACH PARTY TO THIS INCREMENTAL JOINDER HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
INCREMENTAL JOINDER OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS INCREMENTAL
JOINDER, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS INCREMENTAL JOINDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 13 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.




[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Version



IN WITNESS WHEREOF, the parties hereto have caused this Incremental Joinder to
be executed by their respective officers, as of the date first written above.


 
BRIGHT HORIZONS FAMILY SOLUTIONS LLC
 
 
 
 
By:
 
/s/ Elizabeth Boland
 
Name:
 
Elizabeth Boland
 
Title:
 
Chief Financial Officer






[SIGNATURE PAGE TO INCREMENTAL JOINDER TO CREDIT AGREEMENT]









--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Version





 
GOLDMAN SACHS BANK USA, as Administrative Agent and a Term B-1 Lender
 
 
 
 
By:
 
/s/ Anisha Malhotra
 
Name:
 
Anisha Malhotra
 
Title:
 
Authorized Signatory




[SIGNATURE PAGE TO INCREMENTAL JOINDER TO CREDIT AGREEMENT]









--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Version



Exhibit A
GUARANTOR ACKNOWLEDGMENT TO
INCREMENTAL JOINDER
TO
CREDIT AGREEMENT


Each of the undersigned hereby acknowledges the terms of the Incremental Joinder
to Credit Agreement, dated as of the date hereof (the “Incremental Joinder”),
which amends the Credit Agreement, dated as of January 30, 2013 (as amended by
Amendment No. 1, dated as of November 19, 2014, among the Borrower and the
Lenders party thereto, the “Credit Agreement”; capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Credit Agreement),
by and among the Borrower, BRIGHT HORIZONS CAPITAL CORP., a Delaware corporation
(“Holdings”), GOLDMAN SACHS BANK USA, as Administrative Agent, Swing Line Lender
and L/C Issuer, the Lenders and the other parties party thereto from time to
time) and agrees that the terms of the Incremental Joinder shall not affect in
any way its guarantees, obligations, liabilities and liens granted or incurred
by it under the Loan Documents, all of which guarantees, obligations,
liabilities and liens shall remain in full force and effect and each of which is
hereby reaffirmed.
This acknowledgment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy, .pdf or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this consent. Notices to parties hereto shall be given as
provided in the Credit Agreement.
The terms of the Incremental Joinder shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
This acknowledgment shall be governed by and construed in accordance with the
law of the State of New York.
This acknowledgment is a Loan Document.
Dated as of December 9, 2014.
[SIGNATURE PAGES FOLLOW]








--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Version



Acknowledged and agreed as of the date of the Incremental Joinder:
 
BRIGHT HORIZONS CAPITAL CORP.
 
BRIGHT HORIZONS LLC
 
BRIGHT HORIZONS CHILDREN'S CENTERS LLC
 
CORPORATE FAMILY SOLUTIONS LLC
 
RESOURCES IN ACTIVE LEARNING
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 














47559188_6
SECURE_ENV:\95130079\5\71620.0054

--------------------------------------------------------------------------------

EXHIBIT 10.1
Execution Version



Annex I


Term B-1 Lender
Term B-1 Commitment
Goldman Sachs Bank USA
$165,000,000









